Citation Nr: 0406139	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for Meniere's disease.

10.  Entitlement to service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1974.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The issues involving service connection for hearing loss, 
tinnitus, Meniere's disease, and migraine headaches are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
made all necessary attempts to obtain and fully develop all 
evidence necessary for the equitable disposition of the 
claims.

2.  The veteran does not have a current heart disorder. 

3.  The veteran does not have a current disability involving 
his back, neck or shoulders. 

4.  There is no medical evidence showing that the veteran has 
asbestosis or any other asbestos-related disease.

5.  The veteran did not engage in combat, and no evidence 
confirms that he experienced a stressful event in service to 
account for his diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 
3.309 (2003).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A           §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.307, 3.309 (2003).

3.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A           §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.307, 3.309 (2003).

4.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.307, 3.309 (2003).

5.  A disability due to residuals of asbestos exposure was 
not incurred in or aggravated by service.  38 U.S.C.A §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.304(b) (2003).

6.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a heart 
disorder, a back disability, a neck disability, a bilateral 
shoulder disability, residuals of asbestos exposure, and 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all private 
medical records identified by the veteran and his 
representative.  The Board notes that, in an October 2002 
letter, the veteran's representative indicated that the 
veteran wished to waive his right to a VA examination and 
that he wanted his case transferred to the Board for 
immediate adjudication.  It is unclear whether the veteran's 
representative has the authority to waive the veteran's right 
to an examination.  In any event, however, clinical evidence 
shows that the veteran does not suffer from any of the 
disabilities addressed in this decision; thus, examinations 
are not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in the rating decision of January 2003, 
the statement of the case issued in February 2003, as well as 
various letters by the RO have informed the veteran and his 
representative of the information and evidence necessary 
prove his claims.  The Board finds that letters dated in June 
2002 and September 2002 notified the veteran of the evidence, 
if any, he was expected to obtain and which evidence, if any, 
VA would obtain in connection with the issues on appeal.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate. 

II.  Heart, Back, Neck, and Shoulders

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran claims that he suffers from a heart disorder, as 
well as disabilities involving his back, neck and shoulders 
as a result of service.  Since no medical evidence shows that 
he currently suffers from any of these disabilities, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims. 

The veteran's service medical records made no reference 
concerning heart problems.  When seen at the Jenny M. Melham 
Memorial Medical Center (JMMMC) in December 1998, it was 
noted that the veteran had a systolic ejection murmur in the 
aortic listening area.  The assessment was pulsatile tenatous 
likely secondary to systolic ejection murmur and rule out 
aortic stenosis.  An EKG was therefore recommended.  An EKG 
and X-rays of the veteran's chest performed at Broken Bow 
Clinic in December 1998 were normal.  Thus, no heart disorder 
has been diagnosed.

There is also no evidence of a disability involving the 
veteran's back, neck and shoulders.  None of the veteran's 
service medical records made any reference to orthopedic 
problems involving the veteran's back, neck and shoulders.  
The only orthopedic problems identified after service are 
noted in a May 2002 medical report by D.W., APRN (Advanced 
Practice Registered Nurse), in which she noted that the 
veteran had arthritis of multiple joints of the hands and 
elbows; however, D.W. never mentioned the veteran's back, 
neck or shoulders.

Based on the foregoing, there is simply no medical evidence 
of a current disability involving the veteran's heart, back, 
neck or shoulders.  Accordingly, each of these claims must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Despite the veteran's statements 
that he currently suffers from disabilities involving his 
heart, back, neck, and shoulders, his statements alone are 
insufficient to prove his claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a heart disorder, a back disability, a neck 
disability and a bilateral shoulder disability.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
and the appeal is denied.

III.  Residuals of Asbestos Exposure

The veteran claims that he suffers from shortness of breath, 
a frequent cough, and a runny nose as a result of having been 
exposed to asbestos while aboard a ship in the U.S. Navy.  
However, as no asbestos-related disability has been 
identified to account for the veteran's complaints, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter in June 
2002 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  The RO also scheduled the veteran 
for a VA examination to determine whether he suffered from an 
asbestos-related disability.  However, the veteran failed to 
appear and indicated that he did not want an examination.  
Therefore, VA has satisfied its duty to assist the veteran in 
developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

There is no medical evidence indicating that the veteran has 
asbestosis or any other asbestos-related disease.  The 
veteran's service medical records do not indicate that he was 
seen for respiratory problems.  At his separation examination 
in May 1974, for example, the veteran specifically denied 
shortness of breath, pain or pressure in chest, a chronic 
cough, and chronic or frequent colds.  Post-service evidence 
shows that the veteran was seen at Broken Bow Clinic in 
February 2000 for a one week history of cold symptoms 
involving congestion; however, no respiratory problems or 
other asbestos-related diseases were identified.  

Since no current disability related to asbestos exposure has 
been identified by a medical professional, the veteran's 
claim must be denied.  The Board notes that exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.  See Sanchez-Benitez, Degmetich, and 
Brammer, all supra.  The Board also notes that the veteran's 
statements alone are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of asbestos exposure.  Since the 
preponderance of the evidence is against this claim, there is 
no doubt that can be resolved in the veteran's favor.

IV.  PTSD

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while serving in Vietnam.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection for PTSD requires the following three 
elements: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other supporting evidence to corroborate the veteran's 
testimony or statements.  See Moreau, 9 Vet. App. at 394-95.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the evidence shows that the veteran has been 
diagnosed with PTSD.  In May 2002, the veteran was evaluated 
by J.B., Ph.D.  During the interview, the veteran stated that 
he served as a gunner's mate for four years and that his 
duties included recovering bodies and pieces of airplanes 
after they had crashed.  After interviewing the veteran and 
conducting a psychological evaluation, Dr. J.B. concluded 
that the veteran suffered from PTSD, chronic, delayed onset.  
Therefore, the crucial issue in this case is whether there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.

Even assuming that the veteran served as a gunner's mate 
aboard a ship in the Republic of Vietnam during the Vietnam 
era, no evidence shows that he engaged in combat with the 
enemy.  The veteran was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  In addition, service medical records do not show 
treatment for any combat related injuries or psychiatric 
problems.  Of particular relevance, the veteran denied 
depression, excessive worry, as well as nervous trouble of 
any sort at his separation examination in May 1975.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, no inservice stressor has been verified because the 
veteran failed to provide any details concerning his alleged 
stressors.  In a June 2002 letter, the RO requested that the 
veteran provide a detailed description of the specific 
traumatic incident(s) which produced the stress that resulted 
in PTSD.  The RO also furnished the veteran a questionnaire 
with specific questions.  To date, however, the veteran has 
not provided any information concerning his alleged inservice 
stressors.  In light of the RO's attempt, the Board finds 
that no further development is required to verify the 
veteran's claimed stressors.  See Fossie v. West, 12 Vet. 
App. 1, 6-7 (1998) (holding no duty to assist where veteran's 
statements concerning in-service stressors were too vague to 
refer to ESG).  The Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
veteran's failure to provide the necessary details concerning 
his claimed stressors, VA has satisfied its responsibilities 
to assist the veteran in connection with the current claim.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  While the veteran may well believe that 
his PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Grottveit 
and Espiritu, both supra.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.




ORDER

Service connection for a heart disorder is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for residuals of asbestos exposure is 
denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran is seeking service connection for hearing loss, 
tinnitus, Meniere's, and migraine headaches.  However, the 
Board finds that additional development is required before it 
can adjudicate these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

I.  Hearing Loss, Tinnitus, Meniere's Disease

The veteran claims that he suffers from hearing loss as a 
result of noise exposure from guns and aircraft engines while 
serving aboard a ship in the U.S. Navy.  Impaired hearing for 
VA purposes will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records show that 
he had a hearing loss disability prior to service.  At his 
June 1970 enlistment physical examination, audiometric 
testing in the right ear revealed puretone thresholds of 5, 
5, 4, 20, and 35 at the 500, 1000, 2000, 3000, and 4000 
levels, respectively.  Testing in the left ear at those same 
levels showed puretone thresholds of 5, 5, 5, 40, and 30 
decibels.  It thus appears that the veteran had some degree 
of hearing loss in the right ear and a hearing loss 
disability for VA purposes in the left ear.  See 38 C.F.R.  § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing 
loss).  As the hearing loss is shown at the time the veteran 
entered service, service connection may be established only 
on the basis of aggravation.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304(b), 3.306(a) (2003).

Unfortunately, the remainder of the veteran's service medical 
records did not include additional audiological testing to 
determine whether there had been any increase in the 
veteran's preexisting hearing loss.  Private medical records 
dated many years after service show that the veteran was seen 
for hearing loss.  In December 1998, the veteran underwent an 
audiological evaluation at JMMMC.  Audiometric testing in the 
right ear revealed puretone thresholds of 25, 35, 30, 45, and 
50 decibels at the 500, 1000, 2000, 3000, and 4000 levels, 
respectively.  Testing in the left ear at those same levels 
showed puretone thresholds of 15, 20, 40, [illegible] and 45 
decibels.  Speech discrimination was 90 percent in each ear.  
The diagnosis was "bilateral sensory neuro hearing loss."  

In May 2002, the veteran was examined by D.W.  During the 
interview, D.W. recorded the veteran's history of noise 
exposure while serving aboard a ship in the Navy, which 
included working as a gunner's mate and living in quarters 
under the propeller shaft.  According to D.W., it was indeed 
likely that the veteran's military duty was the cause of his 
hearing loss with tinnitus.  

The veteran underwent an additional audiological evaluation 
by C.F, M.C.D., in April 2002, which revealed similar 
findings.  The audiologist recorded the veteran's history of 
noise exposure in service, including noise from jet aircraft 
engines, noise from large guns while serving as a gunner's 
mate, and noise while sleeping in close proximity to the 
ship's propeller shaft.  The audiologist then stated that 
"It is quite likely that this was the beginning of your 
hearing loss."  

Based on the foregoing, the Board finds that the veteran 
should be afforded an audiological evaluation to determine 
whether his preexisting hearing loss was aggravated by 
service.  Although two medical professionals attributed the 
veteran's hearing loss to noise exposure in service, neither 
reviewed the veteran's claims file, including his service 
medical records which clearly show that his hearing loss 
existed prior to service.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993).  The examiner should also determine whether 
the veteran's suffers from tinnitus and Meniere's disease as 
a result of service.  

II.  Migraine Headaches

The veteran claims that he currently suffers from migraine 
headaches which had their onset in service.  The record shows 
that the veteran was treated for headaches on several 
occasions in service.  In September 1971, the veteran was 
seen for a left-frontal headache, described as a dull, 
constant pain.  The veteran reported a history of migraines 
in the past.  The diagnostic impression was frontal 
headaches, possibly atypical migraine.  In February 1972, the 
veteran was seen for a severe frontal headache with vomiting.  
The diagnostic impression was severe headache - tension 
headache most likely, since it did not fit migraine pattern.  
The veteran was seen again in April, May and June of 1972 for 
headaches, diagnosed as vascular or probable tension 
headaches.  At his separation examination in May 1974, the 
veteran checked "yes" when asked about a history of 
frequent and severe headaches.  

The veteran first reported headaches after service when seen 
at Broken Bow Clinic in December 1998.  The assessment was 
migraine headaches.  The December 1998 medical report from 
JMMMC also noted a history of migraine headaches.  An MRI 
performed in January 1999 was normal.  In her May 2002 
report, D.W. stated it was very likely that the veteran's 
military duty caused hearing loss and tinnitus and that his 
headaches may be secondary to this disturbance. 

In light of the above findings, the Board finds that the 
veteran should be afforded an appropriate examination to 
determine whether his current headaches are related to the 
headaches he experienced in service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
whether his preexisting hearing loss 
disability was aggravated by service, and 
whether he suffers from tinnitus and 
Meniere's disease as a result of service.  
The examiner should comment on the 
veteran's history of noise exposure in 
service as well as after service.  
Following an examination and a review of 
the record, the examiner should: (1) list 
all objective findings related to the 
veteran's ears; (2) diagnose all ear 
disorders including hearing loss and 
tinnitus, if in order, shown to exist; 
and (3) opine whether the disorder(s) 
is(are) at least as likely as not (50 
percent probability or greater) related 
to the veteran's period of active 
service.

Specifically, as to any hearing loss 
shown to preexist the veteran's military 
service, the examiner should indicate 
whether the evidence indicates that 
hearing loss worsened in service.  If it 
is determined that hearing loss that 
preexisted service worsened therein, the 
examiner should indicate whether such 
worsening was due to the natural progress 
of the disorder, or rather to aggravation 
of that disorder in service.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran has tinnitus or 
Meniere's disease as a result of service.  
A complete rationale for any opinion 
expressed must be provided.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether he has migraine headaches which 
began in service.  Following an 
examination and a review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's headaches are 
etiologically related to service.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to afford to obtain additional 
medical evidence.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is hereby 
notified that failure without good cause shown to report for 
a scheduled VA examination may adversely affect the outcome 
of his claim.  38 C.F.R. § 3.655 (2003).  The veteran has the 
right to 


submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



